Piersoh R. Hildreth, S.
Application to withdraw funds on deposit with the County Treasurer is granted in accordance with the terms of a stipulation dated September 22, 1961.
The petitioner is an Estonian national now in the United States under a travel visa, who has personally appeared and testified in court. The evidence shows, and in fact the parties concede, that she is the distributee for whom the funds were deposited and the court is satisfied that payment as she requested in court and in manner stipulated gives her the benefit, use and control of the funds. The decree will also provide that payment be made in United States funds subject to proper deductions applicable thereto. (Matter of Rawski, 28 Misc 2d 253.)
*879The court makes no determination as to the validity of the powers of attorney under which certain other nonresident Estonian nationals who have no interest in the funds belonging to petitioner sought to appear by attorney in this proceeding, although such attorney was permitted to attend and participate in the hearing.